Case
Casé

So Oo NN Wo Nn

10
11
12
13
14
13
16
17
18
19
20
21
22
23
24
2)
26
21
28

P:20-mc-00126-DMG-E Documenté6 Filed 10/06/20 Pagelof2 Page ID#:77
2:20-mc-00126-DDP-E

  

FILED
CLERK, S
U.S. DISTRICT COURT

 
   
   
  

CENTRAL DISTRICT OF CALIF ORNIA
DEPUTY

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

IN RE APPLICATION OF NO. 2:20-mc-126
ee aie [PROPOSED} ORDER GRANTING
EX PARTE APPLICATION FOR
THE ISSUANCE OF SUBPOENAS
DUCES TECUM PURSUANT TO
28 U.S.C, § 1782 TO OCEAN
AVENUE, LLC AND 35 STATE
STREET HOTEL PARTNERS, LLC

Petitioner,

 

 

 

IPROPOSEDI ORDER

 

 

 
Case #

Casé¢

 W

io oOo NN DW

10
11
12
13
14
15
16
17
18
19
20
21
oO
53
24
25
26
27
28

 

1:20-mc-00126-DMG-E Documenté6 Filed 10/06/20 Page 2of2 Page ID#:78
2:20-mc-00126-DDP-E

ORDER

The Court has considered the ex parte application for issuance of subpoenas
duces tecum pursuant to 28 U.S.C. § 1782 to Ocean Avenue LLC and 35 State
Street Hotel Partners LLC, which was filed by Petitioner Olegs Fils.

It is ORDERED that the Ex Parte Application is GRANTED.

It is further ORDERED that the Clerk of the Court shall execute copies of the
Subpoenas to Produce Documents attached as Exhibits 1 and 2 to the Application
(the “Subpoenas’’) and provide the executed Subpoenas to counsel for Petitioner,
Olegs Fils, for service on Ocean Avenue, LLC and 35 State Street Hotel Partners,
LLC.

IT IS SO ORDERED.

DATED: py /2

 

JUDICIAL OFFICER
ChRT)eS F. Freak
Uiiied Stptes Papas Irate. Jtiye

 

-|-
|!PROPOSEDT ORDER

 

 
